Determination unanimously confirmed, without costs. Memo randum: There is substantial evidence in the record to support the determination of respondent Commissioner of Social Services, after a fair hearing, that petitioners had a 1969 Mercury and that this automobile was an available resource not essential to the needs of petitioners and their dependent children. The determination that this resource should have been utilized to reduce the public assistance to petitioners and their children was proper and is confirmed (18 NYCRR 352.11, 352.16, 352.23). (Article 78 proceeding transferred by order of Onondaga Supreme Court.) Present— Marsh, P. J., Moule, Simons, Dillon and Denman, JJ.